 

 

fuSsDCSDNy ~—SSSC—CsS

 

 

 

 

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK PDOC eo |
wn eee ee ee eee eee ee ee eee eee DATS FILED:
DWAYNE HARRIS, :t
Plaintiff,
-against-

18 Civ. 11681 (GBD)
THE BRONX PARENT HOUSING NETWORK, INC,, :

Defendant.

GEORGE B. DANIELS, United States District Judge:

The discovery deadline is hereby extended to December 20, 2019. The status conference
is adjourned from October 23, 2019 to December 18, 2019 at 9:45 am.
Dated: New York, New York

October 18, 2019
SO ORDERED.

Ws, B Dow ~

GEPREF B. DANIELS
ited States District Judge

 
